Lawrence, Judge:
The appeals for a reappraisement enumerated in the schedule, attached to and made part of this decision, were *478submitted for determination upon the following stipulation of the parties:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the parties hereto, subject to the approval of the Court, that the merchandise covered by the above appeals for reappraisement consists of 30 gallon and 50 gallon drums of iron or steel, imported from Norway, filled with duty-free cod liver oil.
That the merchandise and issues involved in the said appeals for reappraisement are similar in all material respects to the merchandise and issues involved in Charles L. Huisking Co., Inc., et al. v. United States, Reap. Dec. 8633, wherein the Court held that the steel drums were properly dutiable on the basis of export value, as that value is defined in Section 402(d), Tariff Act of 1930.
IT IS FURTHER STIPULATED AND AGREED that the market value or price, at the time of exportation of the involved drums to the United States, at which such or similar drums were freely offered for sale to all purchasers in the principal markets of Norway, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including the cost of containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, was as follows:
30 gallon drums_$1.70 (U.S. Cy) each
50 gallon drums_ 2.00 (U.S. Cy) each
IT IS FURTHER STIPULATED AND AGREED that there was no higher foreign value for such or similar drums at the time of exportation thereof.
IT IS FURTHER STIPULATED AND AGREED that the record in said Reap. Dee. 8633 may be incorporated into the records of the above reappraisement appeals, and that said appeals may be deemed to be submitted for decision upon this stipulation.
Upon the record before the court, I find and hold that export value, as that value is defined in section 402(d) of the Tariff Act of 1930 (19 U.S.C. § 1402(d)), is the proper basis for determination of the value of tbe iron or steel drums in issue and that such value is as follows:
30 gallon drums_$1.70 (U.S. Cy) each
50 gallon drums_ 2.00 (U.S. Cy) each
As to any other merchandise, the appeals are dismissed.
Judgment will issue accordingly.